       Case 2:19-cv-00048-NDF Document 21 Filed 04/12/19 Page 1 of 10


                                                                                            FILED
                                                                                    U.S. DISTRICT COURT
                                                                                   OlSTRiCTDf WYOMING
John H. Schneider, MD,MS-ADR
Reg # 64084298                                                                    im^PR i2 AH 9'Uk
Metropolitan Correction Center
                                                                                -5TSPFAN HARRIS. CLERK
808 Union St.
                                                                                          CHEYENHE
San Diego, CA 92101
Pro Se Defendant

                            IN UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF WYOMING




JIMMIE G. BILES, JR.,                                                  Cause No. 19-CV-48-F

       Plaintiff and counter-Defendant,


                                                                  ANSWER TO COMPLAINT AND
JOHN H. SCHNEIDER,JR.;                                                COUNTERCLAIMS
MICHELLE R. SCHNEIDER;
And MEDPORT,LLC.

       Defendants and counter-Plain tiff.




       COME NOW John H. Schneider Jr., as a pro-se Defendant, representing himself and

Medport, LLC. The court is notified that I, John H. Schneider, am incarcerated at the

Metropolitan Correction Center and must receive all legal correspondence certified to my

attention for parties John H. Schneider and Medport, LLC. Upon change of address, 1 shall

promptly notify the court during this litigation.

                                    ANSWERS TO COMPLAINT

    1. John H. Schneider and Medport, LLC deny allegations set forth in this matter, denying claims of

       breach of contract, denies claims of conspiracy, and denies allegations set forth in item thirty of

       plaintiffs claims of conspiracy during prior litigation.




ANSWER TO COMPLAINT AND COUNTERCLAIMS                                                                  Page 1
     Case 2:19-cv-00048-NDF Document 21 Filed 04/12/19 Page 2 of 10




  2. John H. Schneider denies allepirions rhar "he lost his license ro pracrice medicine in 2014. John H.

     Schneider maintained an unrestricted medical license in Montana through February 2019, when

      he electively did not renew his license. John H. Schneider MD is a licensed physician in Utah,

      without restriction as of this date.

  3. John H. Schneider denies defaming or causing emotional distress or tortious interference with the

      medical practice of Jimmie Biles, a Wyoming physician.

  4. John H.Schneider denies allegations that Medport, LLC is owned, operated or employs, or

      maintains corporate or board positions for Michelle Schneider, Brandon Schneider or Kathleen

      Burrows.


  5. John H. Schneider denies that he or Medport, LLC posted disparaging comments about Jimmie

      Biles by revealing confidential discovery testimony by unrelated third parties bearing witness against

      Biles through his past deeds and offenses. John H.Schneider and Medport,LLC deny solicitation

      of these independent accounts ofJimmie Biles nefarious and criminal behavior and enterprise.

  6. John H. Schneider and Medport LLC deny purposely posting new or non-public access documents

      with the intent of damaging Plaintiff, defaming or depriving Plaintiff of his contractual rights or

     causing Plaintiff or his family emotional distress.

  7. John H. Schneider and Medport LLC deny that the website            .heaItcare-ma1 practice.com is

     owned and operated by Plaintiffs definition of"The Schneider Defendants."

  8. John H. Schneider and Medport LLC deny that "The Schneider Defendants" as defined by

      Plaintiff, posted any information, at any time, past or present, on Facebook.com, with regard to

      Biles or any person or entity.

  9. John H. Schneider and his company Medport, LLC deny any communication in any form with any

      other individual, except past legal counsel, regarding any information posted on Facebook.com or

      www.hca 111\care-ma I pra crice.c(un.

  10. John H. Schneider and Medport, LLC deny any communication in any form with Michelle

     Schneider regarding Medport, LLC business practices and Medport, LLC and John H. Schneider




ANSWER TO COMPLAINT AND COUNTERCLAIMS                                                                Page 2
     Case 2:19-cv-00048-NDF Document 21 Filed 04/12/19 Page 3 of 10




     deny consulrinjj, disclosing, sharing or communicaring with Michelle Schneider pertaining to any

     posting on Facebook.com or healthcare-malpractice.com.

  11. John H. Schneider and Medport, LLC deny allegations that these parties or party defined by

     Plaintiff as "The Schneider Defendants" developed or created documents posted on the internet.

     These discovery documents were memorialized by the Bonner-Stinson law firm in 2011.

  12. John H. Schneider and Medport LLC deny that materials posted on websites referenced in this

     Complaint were protected and preserved by prior settlement agreement between the parties.

     Defendants will prove at trial that this exact document was in the possession of Jimmie Biles and

     circulated by his former partners, Steven Emery MD and Frank Schmidt MD in litigation occurring

     in 2013 between Biles and these orthopedic surgeons in Cody, Wyoming.

  13. John H. Schneider and Medport LLC deny this document and its assertions were confidential, as

     this information, as required by court order, was made public during the bankruptcy proceedings of

     John H. Schneider in 2014; the subsequent litigation within the bankruptcy (see Womack v.

     Schneider, et al, Montana District Bankruptcy Court) in 2015; the criminal discovery and public

     arguments, including the current pending Ninth Circuit court review in U.S.A. v. John H.

     Schneider, Montana District Court. Each of these proceedings reproduced the document in

     question, posted on healthcare-malpractice.com with paraphrased testimonials on Facebook.com.

  14. John H. Schneider and Medport LLC deny that the "Schneider Defendants" as defined by Plaintiff,

     exists in any form. John H. Schneider will demonstrate to the court that despite incorporation,

     Medport, LLC is nothing more than an alter ego of John H. Schneider alone.

  15. John H. Schneider and Medport LLC deny breaching covenants of good faith, community

     standards of decency, fairness or reasonableness and deny allegations that the facts independently

     portrayed by testimony from community members in and around Cody Wyoming is new or

     unrevealed information not already present, discussed and available to the Wyoming community

     though independent sources in said community nor affiliated with John H. Schneider or Medport,

     LLC.




ANSWER TO COMPLAINT AND COUNTERCLAIMS                                                              Page 3
     Case 2:19-cv-00048-NDF Document 21 Filed 04/12/19 Page 4 of 10




  16. John H. Schneider individually and rhroiigh his corporarion deny any orher part>' conspired,

      contributed or was aware of postings on Facebook.com and healthcare-malpractice.com; further

      denying the existence of the plaintiff alleged "Schneider Party."

  17. John H. Schneider and Medport LLC deny allegations individually and in summary in each and

      every line item 41-57 in Plaintiffs first cause of action in filed complaint 3/8/2019.

  18. John H. Schneider and Medport LLC deny each and every item in plaintiffs second cause of

      action, items 58-63 in filed complaint 3/8/2019.

  19. John H.Schneider and Medport LLC deny each and every item in Plaintiffs third cause of action,

      items 64-69.

  20. John H.Schneider and Medport LLC are separate legal entities from Michelle Schneider, who is

      not jointly or severally liable for any action of John H. Schneider or Medport, LLC for which

      Michelle Schneider has no knowledge, authority, participation, contract or ownership, as defined

      by the federal government,John H. Schneider and his alter-ego Medport, LLC will demonstrate

      that Michelle Schneider is a separate and severable legal entity.

  21. The court must reject Plaintiffs request for a restraining order as it violates John H. Schneider's

      constitutional right to free speech. In addition, the Facebook page and healthcare-malpractice

      website are owned and controlled exclusively by John H. Schneider and/or his alter-ego company

      Medport, LLC and John H. Schneider, while in federal custody, has no access to a computer with

      internet access. Therefore, the court is notified that while in custody, John H. Schneider is unable

      to comply with such an order and fears the court will view this as contempt when the reality of

      incarceration prevents application of any such court order.

  22. John H. Schneider and Medport LLC will demonstrate to the court that Plaintiff Biles claims in

      this action are frivolous and without merit.

  23. John H. Schneider will demonstrate that the information contained in this document, reproduced

      by healrhcare-malpracrice.com and Facebook.com was publicly accessible and well known to




ANSWER TO COMPLAINT AND COUNTERCLAIMS                                                                Page 4
     Case 2:19-cv-00048-NDF Document 21 Filed 04/12/19 Page 5 of 10




      medical and civilian commiinir^' members in 2013. Furrhermore, Biles, aware of the original of this

      documenr in 2014, failed ro file a claim of breach of rhe setdement contract at that time.

  24. Biles' opportunity to file this claim has past the statute of limitations and current internet posting

      merely reiterate public well-known information pertaining to Biles by parties who were mercilessly

      bullied by Biles, had their lives threatened by Biles, their finances destroyed by Biles and suffered

      severe emotional consequences at the hands of a malevolent power-hungry predator.

  25. John H.Schneider and Medport, LLC, exclusive owner of the Facebook posting and healthcare-

      malpractice.com submit to the court that each testimonial included in the alleged document is true,

      accurate and constitutes truths about Biles independently provided by multiple non-connected

      parties. These testimonials were provided free of coercion or promise by defendants and through

      members of the court, the Bonner-Stinson law firm. As each party providing testimonial should be

      considered honest and credible, as will be demonstrated at trial, the facts concerning Biles are true

      and valid. The court must hear from these victims and defendant John H. Schneider is confident

      that any and all claims by Biles in this action will be dismissed because of the truth inherent in

      these victims' testimony. Biles will be revealed as a predatory bully with a reckless alcoholic past that

      has endangered patients and the community at large.


                                            COUNTERCLAIM

  1. John H. Schneider notifies the court of this counterclaim against counter-defendant Biles.

  2. Counter-Plaintiff John H.Schneider asserts that Jimmie Biles employed members Dan Fleck and

      Kristine Hand of the Spence Law firm litigating Biles v. Schneider, No. 2:1 l-o'-00366-NDF and

      authorized and was aware of any and all methods the Spence Law Firm utilized in information

      discovery in this case. As such. Plaintiff John H. Schneider requests, under Wyoming law, that

      Jimmie Biles be held civilly and criminally liable for methods of electronic document intrusion and

      auditory surveillance of private property employed by his legal counsel, to be demonstrated through

      discovery to this court.




ANSWER TO COMPLAINT AND COUNTERCLAIMS                                                                  Page 5
     Case 2:19-cv-00048-NDF Document 21 Filed 04/12/19 Page 6 of 10




  3. Phinriff John H. Schneider further requests a finding of breach of contract against Biles for his

      discussion with Cody medical staff and his former employees and family members of details

      protected by the prior settlement confidentiality agreement in question.

  4. Plaintiff John H. Schneider requests the court hold Jimmie Biles liable for his employed legal

      counsel whom continually breached the settlement agreement, intentionally inflicting harm

      emotionally, professionally and personally against John H.Schneider through presentation of

      distorted "facts," false claims and conclusions by Biles legal counsel directly to the media, civilian

      non-parties, legal and administrative panels, all designed to destroy the livelihood and reputation of

      John H. Schneider.

  5. Plaintiff John H. Schneider will, in all likelihood, with the court's authority, prevail in these claims

      against Jimmie Biles for various and direct liability associated with the "Biles Team" behavior. John

      H. Schneider and Medport LLC will fiirthermore likely prevail in defending against the frivolous

      claims made by Biles in this complaint.

  6. John H. Schneider will further prevail in presentation of documents and discovery that Michelle

      Schneider has no physical or fiduciary relationship or control of Medport LLC and had no

      knowledge or influence, opinion or participation in past or current activities ofJohn H. Schneider

      or Medport LLC regarding nay past or current publication on the Facebook page owned and

      operating by John H. Schneider or the website healthcare-malpractice.com, also owned and created

      by John H. Schneider and his alter-ego Medport, LLC.


                                           DAMAGE REQUEST

  7. As a direct and proximate result of the Biles team's actions concerning counter-Plaintiff, as

      described herein, counter-Plaintiffs damages are presumed by the contract and as a matter of law.

  8. As a direct and proximate result of the reckless, willful, wanton and intentional conduct of the

      Biles Team as described herein, counter-Plaintiff John H.Schneider has incurred the following

      damages:




ANSWER TO COMPLAINT AND COUNTERCLAIMS                                                                   Page 6
       Case 2:19-cv-00048-NDF Document 21 Filed 04/12/19 Page 7 of 10




            a. General damages, including injury' ro repurarion, loss of credlbiliry among peers, parienrs

                 and die public, and all other general damages;

            b. Lost business, past and future;

            c. Loss of profits, past and future;

            d. Loss of earning capacity;

            e. Loss of enjoyment of life, past and future;

            f.   Emotional pain and suffering, including anxiety, depression and other mental suffering,

                 past and future;

            g. Exemplary and punitive damages as a result of the malicious, intentional, willful, wanton

                 and reckless conduct of the Biles Team as described herein;

            h. Attorney fees and costs of this action, as required by contract; and

            i.   Such other relief as the Court deems equitable and proper.


        WHEREFORE,John H. Schneider and Medport LLC request the court to dismiss all

claims against them as entwined entities and find that the Biles Team allegation and definition of

"The Schneider Defendants" doesn't exist and therefore the claims must be dismissed. Wherefore,

counter-Plaintiff requests the following relief:

        1. Judgment against the Biles Team for damages presumed as a result of the breach of contract,

            and the breach of the covenant of good faith and fair dealing.

        2. Judgment against the Biles Team for general damages in an amount consistent with the

            allegations contained herein and to be proven at trial.

        3. Judgment against the Biles Team for special damages in an amount consistent with the

            allegations contained herein and to be proven at trial.

        4. Judgment against the Biles Team for exemplary and punitive damages in an amount consistent

            with the allegations contained herein to be proven at trial.

       5. Judgment against the Biles Team for liquidated damages, costs, interest, and such other and

            further relief as the Court deems just and reasonable.


ANSWER TO COMPLAINT AND COUNTERCLAIMS                                                                Page 7
       Case 2:19-cv-00048-NDF Document 21 Filed 04/12/19 Page 8 of 10




                                 DEMAND FOR TURY TRIAL


       Comes now Plaintiff John H. Schneider, a pro-se counsel, requests this matter be tried to a

jury and submits the requisite fee imposed by the court as the court requires.



                               {SIGNATURE PAGE FOLLOWS}




ANSWER TO COMPLAINT AND COUNTERCLAIMS                                                       Page 8
 Case 2:19-cv-00048-NDF Document 21 Filed 04/12/19 Page 9 of 10




i      to ^              /Vvo>£> ^ObiM.c'"4i
l-VV-r. nf<^0\d\a-Xfefe-          V>H .-VWx
I Ci->^|4rA S XWf ccKjr\ re^uVtA >

K>ia4^0     -'b         I




             ,\caW U-. Sc-tA>oc I



                    U--^kcjtuJ^f-uve/-r Qo^Aer- \ 6^0
       Case 2:19-cv-00048-NDF Document 21 Filed 04/12/19 Page 10 of 10




                                   CERTIFICATE OF SERVICH



         I, Gregory 0. Costanza, hereby certify that on the 10th day of April, 2019, 1 sen'ed a true

and correct copy of the foregoing document and, where appropriate, correctly addressed to the

following:


                                by personal service

                                by FAX to the following FAX number

                          X     by email addressed to the email address below

                          X     by depositing a copy ofsame in the United States Mail, postage prepaid,
                                and addressed as follows:



The Spence Law Firm, LLC
R. Daniel Fleck
M. Kristeen Hand
15 Soudi Jackson
P.O. Box 548
Jackson, WY 83001
Attorneys for Plaintiff


Clerk of U.S. District Court of Wyoming
2120 Capitol Avenue
Room 2131
Cheyenne, WY 82001-3658




                                                               Coswnzji




                                              Page 1 of 1
